DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 11 of U.S. Patent No. 9,571,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 9,571,767
1. An imaging sensor comprising:
a first semiconductor substrate having a plurality of pixels; and 
a second semiconductor substrate having a driving section that outputs a first control signal for controlling at least a first pixel among the plurality of pixels, and 
a second control signal for controlling at least a second pixel among the plurality of pixels.








10. The imaging sensor according to claim 9, further comprising a third semiconductor substrate that includes a first storing section that stores the first signal that has been converted into a digital signal by the first conversion circuit, and a second storing section that stores the second signal that has been converted into a digital signal by the second conversion circuit.
5. An imaging unit comprising: 
an imaging section that includes a first group having one or more pixels and a second group having one or more pixels that are different from the one or more pixels of the first group; and 
a control section that, while a single charge accumulation is being performed in the first group, causes respective pixel signals to be output by performing charge accumulation in the second group a number of times differing from a number of times charge accumulation is performed in the first group, wherein an imaging chip including the imaging section and a signal processing chip including a processing circuit that processes the pixel signals are electrically connected by a layered structure.


11. The imaging unit according to claim 5, wherein a memory chip including the pixel memory that stores the pixel signals is also electrically connected by a layered structure.






Claims 1, 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 9,967,480.Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 9,967,480
1. An imaging sensor comprising:
a first semiconductor substrate having a plurality of pixels; and 
a second semiconductor substrate having a driving section that outputs a first control signal for controlling at least a first pixel among the plurality of pixels, and 
a second control signal for controlling at least a second pixel among the plurality of pixels.

















2. The imaging sensor according to claim 1, wherein the first pixel is connected to a first control wire to which the first control signal is output; and 
the second pixel is connected to a second control wire to which the second control signal is output.

5. The imaging sensor according to claim 4, wherein the first pixel includes a first reset section that is connected to the third control wire, and resets a potential of a first floating diffusion to which a photoelectrically converted charge is transferred, based on the third control signal, and the second pixel includes a second reset section that is connected to the fourth control wire, and resets a potential of a second floating diffusion to which a photoelectrically converted charge is transferred, based on the fourth control signal.
1. An imaging sensor comprising: 
a plurality of incident light reception regions each of which includes a plurality of regions arranged in first and second intersecting directions, each region of the plurality of regions having at least a first photoelectric converter for converting light into charge and at least a first readout circuit for reading out a charge amount of the first photoelectric converter; 
a plurality of wires each of which is connected to a different respective first readout circuit of each of the plurality of incident light reception regions, each of the plurality of wires supplying a signal for controlling the respective first readout circuit; and 
an output wire that outputs a signal corresponding to the charge amount read out by the first readout circuit.
+
6. The imaging sensor of claim 1, comprising an imaging chip provided with the plurality of incident light reception regions; and 
a signal processing chip that includes a signal processing circuit that receives the signal output by the output wire, the signal processing circuit converting each signal output by each region into a digital signal.



See claim 1 above.





3. The imaging sensor of claim 1, wherein the first readout circuit includes a first reset gate that resets a potential of the first photoelectric converter, and the imaging sensor further comprises a reset wire that is connected to a plurality of the first reset gates, and that supplies a signal for controlling a reset operation of the first reset gate.








Claims 1-3 and 11-15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 11, 14 and 18 of U.S. Patent No. 10,652,485. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,652,485
1. An imaging sensor comprising:
a first semiconductor substrate having a plurality of pixels; and 
a second semiconductor substrate having a driving section that outputs a first control signal for controlling at least a first pixel among the plurality of pixels, and 
a second control signal for controlling at least a second pixel among the plurality of pixels.




























2. The imaging sensor according to claim 1, wherein the first pixel is connected to a first control wire to which the first control signal is output; and 
the second pixel is connected to a second control wire to which the second control signal is output.

3. The imaging sensor according to claim 2, wherein the first pixel includes a first transfer section that is connected to the first control wire, and transfers a photoelectrically converted charge based on the first control signal, and the second pixel includes a second transfer section that is connected to the second control wire, and transfers a photoelectrically converted charge based on the second control signal.







11. The imaging sensor according to claim 2, wherein the first pixel includes a first reset section that is connected to the first control wire, and resets a potential of a first floating diffusion to which a photoelectrically converted charge is transferred, based on the first control signal, and the second pixel includes a second reset section that is connected to the second control wire, and resets a potential of a second floating diffusion to which a photoelectrically converted charge is transferred, based on the second control signal.

12. The imaging sensor according to claim 11, further comprising a first output wire that is connected to the first pixel, and outputs a first signal based on a photoelectrically converted charge; and a second output wire that is connected to the second pixel, and outputs a second signal based on a photoelectrically converted charge.

13. The imaging sensor according to claim 12, wherein the first semiconductor substrate includes a first load current source that is connected to the first output wire, and a second load current source that is connected to the second output wire.


14. The imaging sensor according to claim 12, wherein the second semiconductor substrate includes a first load current source that is connected to the first output wire, and a second load current source that is connected to the second output wire.

15. The imaging sensor according to claim 12, wherein the second semiconductor substrate includes a first conversion circuit for converting the first signal that has been output to the first output wire into a digital signal, and a second conversion circuit for converting the second signal that has been output to the second output wire into a digital signal.

17. An imaging apparatus comprising the imaging sensor of claim 1.

19. An imaging apparatus comprising the imaging sensor of Claim 15.
1. An imaging sensor comprising: 
a plurality of first pixels each including a first photoelectric converter that converts light to charge and a first circuit that is connected to the first photoelectric converter; 
a plurality of second pixels each including a second photoelectric converter that converts light to charge and a second circuit that is connected to the second photoelectric converter; 
a first control wire to which is outputted a first control signal to control at least two of the first circuits, wherein the respective first photoelectric converters to which the at least two of the first circuits are connected are arranged relative to each other in at least a first direction and a second direction intersecting the first direction; and 
a second control wire to which is outputted a second control signal to control at least two of the second circuits, wherein the respective second photoelectric converters to which the at least two of the second circuits are connected are arranged relative to each other in at least the first direction and the second direction.
+
14. An imaging device comprising: the imaging sensor according to claim 1; and 
an image processing section that is connected to the imaging sensor and performs image processing.
+
18. The imaging device according to claim 14, wherein the imaging sensor has an imaging chip which includes at least the first photoelectric converters and the second photoelectric converters, and a chip that is different from the imaging chip and is electrically connected to the imaging chip.

See claim 1 above





4. The imaging sensor according to claim 1, wherein each of the first circuits includes a first transistor having a first gate, each of the second circuits includes a second transistor having a second gate, the first control wire is connected to the first gate, and the second control wire is connected to the second gate.
+
5. The imaging sensor according to claim 4, wherein in response to the first control signal, the first transistor transfers the charge converted by the respective first photoelectric converter, and in response to the second control signal, the second transistor transfers the charge converted by the respective second photoelectric converter.


6. The imaging sensor according to claim 4, wherein in response to the first control signal, the first transistor resets a potential of a first floating diffusion to which the charge is transferred from the respective first photoelectric converter, and in response to the second control signal, the second transistor resets a potential of a second floating diffusion to which the charge is transferred from the respective second photoelectric converter.



See claim 1 above







11. The imaging sensor according to claim 10, further comprising a first current source that is connected to the first output wire and supplies current to the first output wire; and a second current source is connected to the second output wire and that supplies current to the second output wire.

See claim 11 above.





13. The imaging sensor according to claim 12, wherein the first signal processing circuit includes a first conversion circuit that converts an analog signal to a digital signal, and the second signal processing circuit includes a second conversion circuit that converts an analog signal to a digital signal.


See claim 14 above.


See claim 14 above.



Claims 1-5, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 13-14 and 18 of U.S. Patent No. 11,082,646. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 


Instant Application 
Patent 11,082,646
1. An imaging sensor comprising:
a first semiconductor substrate having a plurality of pixels; and 
a second semiconductor substrate having a driving section that outputs a first control signal for controlling at least a first pixel among the plurality of pixels, and 
a second control signal for controlling at least a second pixel among the plurality of pixels.




















2. The imaging sensor according to claim 1, wherein the first pixel is connected to a first control wire to which the first control signal is output; and 
the second pixel is connected to a second control wire to which the second control signal is output.

3. The imaging sensor according to claim 2, wherein the first pixel includes a first transfer section that is connected to the first control wire, and transfers a photoelectrically converted charge based on the first control signal, and the second pixel includes a second transfer section that is connected to the second control wire, and transfers a photoelectrically converted charge based on the second control signal.











4. The imaging sensor according to claim 3, wherein the driving section outputs a third control signal for controlling the first pixel, and a fourth control signal for controlling the second pixel, the first pixel is connected to a third control wire to which the third control signal is output, and the second pixel is connected to a fourth control wire to which the fourth control signal is output.

5. The imaging sensor according to claim 4, wherein the first pixel includes a first reset section that is connected to the third control wire, and resets a potential of a first floating diffusion to which a photoelectrically converted charge is transferred, based on the third control signal, and the second pixel includes a second reset section that is connected to the fourth control wire, and resets a potential of a second floating diffusion to which a photoelectrically converted charge is transferred, based on the fourth control signal.



















11. The imaging sensor according to claim 2, wherein the first pixel includes a first reset section that is connected to the first control wire, and resets a potential of a first floating diffusion to which a photoelectrically converted charge is transferred, based on the first control signal, and the second pixel includes a second reset section that is connected to the second control wire, and resets a potential of a second floating diffusion to which a photoelectrically converted charge is transferred, based on the second control signal.









17. An imaging apparatus comprising the imaging sensor of claim 1.

1. An imaging sensor comprising: a plurality of pixels arranged side-by-side in a row direction and a column direction; a first control wire, through which a first control signal for controlling a first pixel among the plurality of pixels is output, that is connected to the first pixel; a second control wire, through which a second control signal for controlling a second pixel among the plurality of pixels is output, that is connected to the second pixel, the second pixel arranged to a side of the first pixel in the row direction; a first conversion section for converting a first signal retrieved from the first pixel into a digital signal; and a second conversion section for converting a second signal retrieved from the second pixel into a digital signal.
+
2. The imaging sensor according to claim 1, wherein the first pixel includes a first photoelectric converting section that converts light into charge, the second pixel includes a second photoelectric converting section that converts light into charge, at least the first photoelectric converting section for the first pixel and at least the second photoelectric converting section for the second pixel are disposed on an imaging chip to which light is incident, and at least some circuitry of the first conversion section and at least some circuitry of the second conversion section are disposed on a signal processing chip connected to the imaging chip.

See claim 1 above.






5. The imaging sensor according to claim 1, wherein the first pixel includes a first photoelectric converting section that converts light into charge, and a first transfer section that transfers charge converted by the first photoelectric converting section, and that is connected to the first control wire, and the second pixel includes a second photoelectric converting section that converts light into charge, and a second transfer section that transfers charge converted by the second photoelectric converting section, and that is connected to the second control wire, the first transfer section transfers charge of the first photoelectric converting section based on the first control signal outputted to the first control wire, and the second transfer section transfers charge of the second photoelectric converting section based on the second control signal outputted to the second control wire.

13. The imaging sensor according to claim 1, further comprising a third control wire, through which a third control signal for controlling the first pixel is output, that is connected to the first pixel; and a fourth control wire, through which a fourth control signal for controlling the second pixel is output, that is connected to the second pixel.

14. The imaging sensor according to claim 13, wherein the first pixel includes a first photoelectric converting section that converts light into charge, a first transfer section that transfers charge converted by the first photoelectric converting section, and that is connected to the first control wire, a first floating diffusion to which charge of the first photoelectric converting section is transferred, and a first reset section that is connected to the third control wire, and that resets potential of the first floating diffusion, and the second pixel includes a second photoelectric converting section that converts light into charge, a second transfer section that transfers charge converted by the second photoelectric converting section, and that is connected to the second control wire, a second floating diffusion to which charge of the second photoelectric converting section is transferred, and a second reset section that is connected to the fourth control wire, and that resets potential of the second floating diffusion, wherein the first transfer section transfers charge of the first photoelectric converting section based on the first control signal, the second transfer section transfers charge of the second photoelectric converting section based on the second control signal, the first reset section resets potential of the first floating diffusion based on the third control signal, and the second reset section resets potential of the second floating diffusion based on the fourth control signal.

9. The imaging sensor according to claim 1, wherein the first pixel includes a first photoelectric converting section that converts light into charge, a first floating diffusion to which charge of the first photoelectric converting section is transferred, and a first reset section that is connected to the first control wire, and that resets potential of the first floating diffusion, the second pixel includes a second photoelectric converting section that converts light into charge, a second floating diffusion to which charge of the second photoelectric converting section is transferred, and a second reset section that is connected to the second control wire, and that resets potential of the second floating diffusion, the first reset section resets potential of the first floating diffusion based on the first control signal, and the second reset section resets potential of the second floating diffusion based on the second control signal.

18. An electronic device comprising: the imaging sensor of claim 1; and a control section that controls the imaging sensor.


Allowable Subject Matter
Claims 6-10, 12-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                            


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698